DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.

Remarks
The amendments were received on 7/7/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 112.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe et al. (U.S. Patent Publication No. 20190303371), hereinafter Rowe,  in view of Kabra et al. (U.S. Patent Publication No. 20200026782), hereinafter Kabra, and in further view of Schierz et al. (World Intellectual Property Organization Publication Number 2020124037), hereinafter Schierz.
Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Kabra in view of Schierz and in further view of Manning et al. (U.S. Patent Publication No. 20170052958), hereinafter Manning.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 disclose “combining, by the one or more computer processors, the first record pair with each of the no-match, clerical, and match record sets” however, the specification fails to provide such language.  The specification states in pa 0037, “In an embodiment, the method combines the first record pairs added to the no-match set with the bucketed record pairs classified as no-match, clerical, or match sets. The method evaluates the combined set of record pairs to identify anomalies.”  This states that the “first record pairs” is combined with the bucketed record pairs that are classified.  This fails to disclose the combination of the first record pair with each of the no-match, clerical, and match record sets.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 refer to “at least one first record pair from entity matching system data records, each record comprising a plurality of attributes.”  It is unclear if “each record” is referring to each record in the “at least one first record pair” or each record in the “entity matching system data records.” For purposes of examination, the limitation will be interpreted as referring to each record in the “entity matching system data records.”
Claims 1-20 recite the limitation "the first record pair" throughout the claim language.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 8, and 15 introduce “at least one first record pair” in the ‘selecting’ limitation, and this appears to be what is being referred back to here.  For purposes of examination, the limitation will be interpreted as referring to “at least one first record pair.”
Claims 1, 8, and 15 refer to “the respective record feature vectors” in the second “comparing” limitation.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as referring to “the feature vectors of the records of at least one first record pair.”
Claims 1, 8, and 15 refer to “the record attributes” in the “tracking” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the plurality of attributes.”
Claims 1, 8, and 15 refer to “the attribute compare method score” in the “tracking” limitation.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as referring to “the overall attribute compare method score.”
Claim 1 refers to “the records of the plurality of record pairs” in the third “comparing” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “each of the plurality of record pairs.”
Claims 1, 8, and 15 refer to “the respective overall record pair attribute compare method score” in the second “adding” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “each overall attribute compare method score.”
Claims 1, 8, and 15 refer to “the no-match, clerical, and match record sets” in the “combining” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the second no-match, clerical, and match record pair set.”
Claims 1, 8, and 15 refer to “the second no-match, clerical, and match record sets” in the “identifying” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the second no-match, clerical, and match record pair set.”
Claims 1, 8, and 15 refer to “the attribute compare method score” in the “providing” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the overall attribute compare method score.”
Claim 1 refers to “the defined threshold” in the “providing” limitation. It is unclear if this is referring to “a first defined threshold” or “a second defined threshold.” For purposes of examination, the limitation will be interpreted as referring to “a first defined threshold.”
Claims 4, 11, and 18 refer to “the match set.” There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as referring to “a second match record pair set.”
Claims 5, 12, and 19 refer to “the clerical set.” There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as referring to “a second clerical record pair set.”
Claims 8 and 15 refer to “the first defined threshold” in the “track”, “add”, and “provide” limitations. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the defined threshold.”
Claims 8 and 15 refer to “the records of the plurality of record pairs” in the third “comparing” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “each record of the record pairs.”

Claims 8 and 15 refer to “the plurality of record pairs” in the “add” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the record pairs.”
Claims 8 and 15 refer to “the record pair set” in the “provide” limitation. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be omitted.
Claims 9, 10, 14, 16, 17, and 20 refer to “the plurality of record pairs”. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “the record pairs.”
Claims 14 and 20 refer to “the at least one second record pair”. There is insufficient antecedent basis for this limitation in the claim.   For purposes of examination, the limitation will be interpreted as referring to “an at least one second record pair.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites: A computer implemented method for selecting entity matching system sample record pairs, the method comprising: selecting, by one or more computer processors, at least one first record pair from entity matching system data records, each record comprising a plurality of attributes; assigning, by the one or more computer processors, a weight to each of the plurality of attributes of each of the records according to the significance of the respective attribute in supporting a match or unmatched state for the first record pair; generating, by the one or more computer processors, a feature vector for each record of the first record pair; comparing, by the one or more computer processors, the feature vectors of the records of the first record pair; comparing, by the one or more computer processors, attribute compare methods of the records of the at least one first record pair according to the entity matching system, by comparing the respective record feature vectors; adding, by the one or more computer processors, the at least one first record pair to a first no-match set according to an overall attribute compare method score falling below a first defined threshold; tracking, by the one or more computer processors, the record attributes of the first record pair contributing to the attribute compare method score falling below the first defined threshold; selecting, by the one or more computer processors, a plurality of record pairs from a plurality of entity matching system data record buckets; comparing, by the one or more computer processors, attribute compare method scores of the records of the-plurality of-record pairs according to the entity matching system; adding, by the one or more computer processors, the plurality if record pairs to either a second no-match, clerical, or match, record pair set, according to the respective overall record pair attribute compare method score compared to the first defined threshold and a second defined threshold; combining, by the one or more computer processors, the first record pair with each of the no-match, clerical, and match record sets; identifying, by the one or more computer processors, anomalous record pairs of the second no-match, clerical and match, record sets according to an unsupervised learning algorithm; and providing via a graphical user interface, by the one or more computer processors, the anomalous record pairs and associated attribute compare method scores contributing to the attribute compare method score falling below the defined threshold to a user.



The limitations of claim 1: 
A computer implemented method for selecting entity matching system sample record pairs: the method comprising: selecting, . . .  at least one first record pair from entity matching system data records, each record comprising a plurality of attributes: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally choosing and selecting at least one record pair from system data records. 
assigning, by the one or more computer processors, a weight to each of the plurality of attributes of each of the records according to the significance of the respective attribute in supporting a match or unmatched state for the first record pair: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally assigning a weight to each attribute of records in a pair based on a mental evaluation of the significance of the attribute in deciding a match.
generating . . .  a feature vector for each record of the first record pair: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally generating a feature vector for a record based on a mental evaluation of the record.
comparing, . . . the feature vectors of the records of the first record pair: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally comparing feature vectors for each record in the first record pair.
comparing, . . . attribute compare methods of the records of the at least one first record pair according to the entity matching system, by comparing the respective record feature vectors: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally determining a score for the compare methods of the first record pair by mentally comparing feature vectors for each record in the first record pair. 
tracking, . . .  the record attributes of the first record pair contributing to the attribute compare method score falling below the first defined threshold: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally tracking attributes of a record based on a mental determination that a score falls below a certain threshold. 
selecting, . . .  a plurality of record pairs from  a plurality of entity matching system data record buckets: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally choosing and selecting at least one record pair from a system data record bucket.
comparing, . . . attribute compare method scores of the at least one second records of the-plurality of-record pairs according to the entity matching system: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally determining a score for the compare methods of the second record pair by mentally comparing feature vectors for each record in the second record pair. 
identifying, . . . anomalous record pairs of the second no-match, clerical and match, record sets according to an unsupervised learning algorithm: This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses a person mentally identifying anomalous record pairs based on a mental evaluation of the results of an unsupervised learning algorithm.

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Under Step 2A Prong 2, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
The recitation of one or more processors and a computer implemented method to execute the abstract ideas listed above in Step 1 analysis, as well as the additional limitations listed here in Step 2A Prong 2 are recited at a high level of generality. The one or more processors are deemed to be generic computer components being used as a tool to perform an abstract idea. These recitations are deemed as nothing more than an instruction to apply the abstract idea (in this case a mental process) using a generic computer. Accordingly, these recitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
adding, by the one or more computer processors, the at least one first record pair to a first no-match set according to an overall attribute compare method score falling below a first defined threshold;: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a set of no-match record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
adding, by the one or more computer processors, the plurality if record pairs to either a second no-match, clerical, or match, record pair set, according to the respective overall record pair attribute compare method score compared to the first defined threshold and a second defined threshold: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a set of record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
combining, . . .  the first record pair with each of the no-match, clerical, and match record sets:  This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of combining record pairs of various sets) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
and providing via a graphical user interface, by the one or more computer processors, the anomalous record pairs and associated attribute compare method scores contributing to the attribute compare method score falling below the defined threshold to a user: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of providing a record pair to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
The recitation of one or more processors and a computer implemented method to execute the abstract ideas listed above in Step 1 analysis, as well as the additional limitations listed here in Step 2B are recited at a high level of generality. The one or more processors are deemed to be generic computer components being used as a tool to perform an abstract idea. These recitations are deemed as nothing more than instructions to apply the abstract idea (in this case a mental process) using a generic computer. Mere instructions to apply an exception using a generic computer component is not indicative of an inventive concept and therefore does not amount to significantly more than the judicial exception.
adding, by the one or more computer processors, the at least one first record pair to a no- match set according to the attribute compare method score: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
adding, by the one or more computer processors, the at least one second record pair to a record pair set, according to the second record pair attribute compare method score: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
combining, . . .  the first record pair with each of the no-match, clerical, and match record sets:  This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as the combination of sets of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and providing via a graphical user interface, by the one or more computer processors, the anomalous record pairs and associated attribute compare method scores contributing to the attribute compare method score falling below the defined threshold to a user.: This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as retrieving a record pair set to be provided to a user, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 1 is not patent eligible. Claims 8 and 15 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 and thus include all the limitations of 1, 8, and 15. Therefore, claims 2-7, 9-14, and 16-20 recite the same abstract ideas including mentally selecting a scoring the compare methods of multiple record pairs; and the analysis must therefore proceed to Step 2A Prong Two.

	Regarding claim 2, the claim recites: The computer implemented method according to claim 1, further comprising: identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs using an isolation forest algorithm; adding, by the one or more computer processors, the anomalous record pair to an outlier set; and providing via a graphical user interface, by the one or more computer processors, the outlier set and associated attribute compare method scores to the user.
	The limitations of claim 2:
identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs using an isolation forest algorithm: This limitation is considered an addition to the mental process detailed in previous claim analysis. This limitations further elaborates and specifies the abstract idea. This limitation adds to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompass a person mentally identifying an anomalous record pair by mentally evaluating the results of an isolation forest algorithm. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Furthermore, MPEP 2106.04(a) states that “a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping.” Determining an anomalous record pair via an isolation forest algorithm is considered a mathematical concept wherein mathematical relationships between values of a record pairs and other record pairs in a data set are utilized to determine outliers. Thus, this limitation is directed to an abstract idea.
adding, by the one or more computer processors, the anomalous record pair to an outlier set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to an outlier set of record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and providing via a graphical user interface, by the one or more computer processors, the outlier set and associated attribute compare method scores to the user: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of providing a record pair to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as retrieving a outlier record pair set to be provided to a user, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
	Thus claim 2 is not patent eligible. Claims 9 and 16 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 3, the claim recites: The computer implemented method according to claim 1, further comprising: grouping, by the one or more computer processors, the at least one first record pair and the plurality of record pairs into clusters according to attribute comparison scores; adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set; and providing via a graphical user interface, by the one or more computer processors, the cluster set and associated attribute compare method scores to the user.
	The limitations of claim 3: 
grouping, by the one or more computer processors, the at least one first record pair and the plurality of record pairs into clusters according to attribute comparison scores: This limitation is considered an addition to the mental process detailed in previous claim analysis. This limitations further elaborates and specifies the abstract idea. This limitation adds to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompass a person mentally grouping at least two separate record pairs into a cluster based on their respective comparison scores, such as is two pairs have scores within the same range. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.
adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a cluster set of record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and providing via a graphical user interface, by the one or more computer processors, the cluster set and associated attribute compare method scores to the user.: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of providing a record pair to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as retrieving a cluster record pair set to be provided to a user, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 3 is not patent eligible. Claims 10 and 17 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 4, the claim recites: The computer implemented method according to claim 1, further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score above an autolink threshold to the match set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a set of record pairs above a score threshold) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 4 is not patent eligible. Claims 11 and 18 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 5, the claim recites: The computer implemented method according to claim 1, further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score above a clerical threshold and below an autolink threshold to the clerical set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a set of record pairs at a certain score range) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 5 is not patent eligible. Claims 12 and 19 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 6, the claim recites: the computer implemented method according to claim 1, further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score below a clerical threshold to the second no-match set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a set of record pairs below a score threshold) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 6 is not patent eligible. Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 7, the claim recites: The computer implemented method according to claim 1, further comprising: identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs; adding, by the one or more computer processors, the anomalous record pair to an outlier set; grouping, by the one or more computer processors, the at least one first record pair and the at least one second record pair into clusters according to attribute comparison scores; adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set; and providing via a graphical user interface, by the one or more computer processors, the outlier and cluster sets and associated attribute compare method scores to the user.
The limitations of claim 7:
 identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs: This limitation is considered an addition to the mental process detailed in previous claim analysis. This limitations further elaborates and specifies the abstract idea. This limitation adds to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompass a person mentally identifying an anomalous record pair by mentally identifying outlier or anomalous scores associated with the record pair. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.
adding, by the one or more computer processors, the anomalous record pair to an outlier set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to an outlier set of record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
grouping, by the one or more computer processors, the at least one first record pair and the at least one second record pair into clusters according to attribute comparison scores: This limitation is considered an addition to the mental process detailed in previous claim analysis. This limitations further elaborates and specifies the abstract idea. This limitation adds to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompass a person mentally grouping at least two separate record pairs into a cluster based on their respective comparison scores, such as is two pairs have scores within the same range. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application.
adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of adding a record pair to a cluster set of record pairs) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as set of record pairs, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
and providing via a graphical user interface, by the one or more computer processors, the outlier and cluster sets and associated attribute compare method scores to the user: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of providing a record pair to a user) would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and is specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as retrieving a cluster record pair set to be provided to a user, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

	Thus claim 7 is not patent eligible. Claims 14 and 20 are similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe et al. (U.S. Patent Publication No. 20190303371), hereinafter Rowe,  in view of Kabra et al. (U.S. Patent Publication No. 20200026782), hereinafter Kabra, and in further view of Schierz et al. (World Intellectual Property Organization Publication Number 2020124037), hereinafter Schierz.

	Regarding claim 1, Rowe teaches: A computer implemented method for selecting entity matching system sample record pairs, the method comprising: selecting, by one or more computer processors, at least one first record pair from entity matching system data records, each record comprising a plurality of attributes (in paragraph 0040, Rowe details a set of data records “stored in data record database 180,” this database being equivalent to the entity matching system data records detailed by the applicant. Rowe further details a “matching engine” that “retrieves the data records from the database,” that then, as described by Rowe in paragraph 0041, utilizes this pair of records for a “comparison between various attributes 206a-n (generally 206) of the first data record 202a and the second data record (candidate data record 2 202b).” In this way, Rowe teaches the retrieving of a record pair from a data record database. Each record consists of a plurality of attributes: Rowe specifies that when these records are compared the comparison is “between various attributes 206a-n (generally 206) of the first data record 202a and the second data record (candidate data record 2 202b)”).
	assigning, by the one or more computer processors, a weight to each of the plurality of attributes of each of the records according to the significance of the respective attribute in supporting a match or unmatched state for the first record pair (in paragraph 0064, Rowe specifies that when comparing “attribute fields” of record pairs, the outcomes of each comparison can be aggregated by a weighting system for each attribute. Rowe details that “an attribute field 206 may be assigned a predetermined weight”).
	generating, by the one or more computer processors, a feature vector for each record of the first record pair (in FIG 2B and paragraphs 0040-0041, Rowe details retrieving data records from a database and comparing their attributes (signified by 206). These attributes involve several features about a data record, and based on the depiction in FIG. 2B in a column list format, are considered equivalent to a feature vector for each record in a pair. Column 202a in FIG2B signifies a vector for the first record in the pair, and column 202b signifies a vector in the second record for a pair).
	comparing, by the one or more computer processors, the feature vectors of the records of the first record pair (in FIG 2B and paragraphs 0040-0041, Rowe details retrieving data records from a database and comparing their attributes (signified by 206). These attributes involve several features about an individual, and based on the depiction in FIG. 2B in a column list format, are considered equivalent to a feature vector for each record in a pair. Column 202a in FIG2B signifies a vector for the first record in the pair, and column 202b signifies a vector in the second record for a pair. Furthermore, Rowe details a “matching engine 150” that is “configured to extract and perform a one-on-one comparison of attribute data corresponding to preselected attributes 206.” Comparison of the attributes 206, an example of which would be columns 202a and 202b in FIG. 2B, is considered equivalent to the comparing of feature vectors).
	comparing, by the one or more computer processors, attribute compare methods of the records of the at least one first record pair according to the entity matching system, by comparing the respective record feature vectors (In paragraph 0042, Rowe describes how this “matching engine is configured to determine an attribute field match outcome.” This outcome is determined based on attributes of a “first data record” and a “candidate data record” and is “provided as an attribute comparison score.” In paragraph 0044, Rowe describes how this “matching engine 150 determines an overall similarity score and a match outcome 210a of the match request 130,” which consists of the two data record attributes 202a and 202b described in the previous claim limitation analysis. These attributes involve several features about a data record, and based on the depiction in FIG. 2B in a column list format, are considered equivalent to a feature vector for each record in a pair. Column 202a in FIG2B signifies a vector for the first record in the pair, and column 202b signifies a vector in the second record for a pair. Furthermore, in column 208a of FIG. 2B shows the results of the comparison, with a score associated with each attribute comparison. In column 210a, an outcome is determined by comparing the output scores in column 208a. This output is based on comparing the attribute-level comparison scores to determine an overall outcome as a match or non-match.).
	Note: based on paragraphs 0030-0037 of applicant’s specification, which applicant specifies as support for this amended claim, “comparing . . . attribute compare methods of the records” is understood to mean the comparison of the output scores for each attribute comparison in a feature vector.  In paragraph 0035 of applicant’s specification, applicant details that the “method evaluates the attribute compare method scores for the selected pair of bucketed records.” 
	adding, by the one or more computer processors, the at least one first record pair to a no- match set according to an overall attribute compare method score falling below a first defined threshold (in paragraph 0044, Rowe teaches the classifying of record pairs “whose overall similarity score is below a non-match threshold” as “non-matches, and the match outcome 210a may be an indication of the non-match.” This “overall similarity score” is considered equivalent to an overall attribute compare method score. Later in paragraph 0069, Rowe specifies that a “rule learner 165 assigns data record pairs 202; of the training data to a matched dataset or a non-matched dataset,” this non-matched dataset being equivalent to the no-match set detailed by the applicant. Furthermore, in paragraph 0044, Rowe specifies that “record pairs whose overall similarity score is below a non-match threshold are deemed to be non-matches”).  
	tracking, by the one or more computer processors, the record attributes of the first record pair contributing to the attribute compare method score falling below the first defined threshold (in paragraph 0046, Rowe details the collecting and storing of unmatched data records 202: “the historical/empirical data may be collected and stored in a training data store 170, and may include known matched/separate/related entities and known matched/unmatched data records 202.” This collecting and storing is considered equivalent to tracking, as data records are stored if they are unmatched, and it Is understood that the collecting and storing of “data records 202” that are unmatched include the attributes of those data records. In paragraph 0068, Rowe elaborates and states that this training data could include “historical data collected from past match comparisons 225 and decisions (e.g., attribute comparison outcomes 208 and match outcomes 210).” These comparisons and outcomes are considered equivalent to attribute compare method scores related to the unmatched data records.).
	selecting, by the one or more computer processors, a plurality of record pairs from a plurality of entity matching system data record buckets (in paragraph 0069 and FIG. 5A, Rowe details assembling multiple data record pairs 202ij into an “attribute matrix” for comparison. These records are considered to come from different buckets, as they may come from various outcomes such as “match” or “no match”).
	comparing, by the one or more computer processors, attribute compare method scores of the records of the plurality of record pairs according to the entity matching system (in paragraph 0069 and FIG. 5A, Rowe details assembling multiple data record pairs 202ij into an “attribute matrix” consisting of attribute match outcomes and “aggregated scores” for comparison. Rowe specifies that a “rule learner” “evaluates each dataset” for the purpose of “identifying patterns.” This is considered equivalent to comparing attribute compare method scores of a plurality of record pairs.
	adding, by the one or more computer processors, a plurality of record pairs to either a second no-match, clerical, or match, record pair set, according to the respective overall record pair attribute compare method score compared to the first defined threshold and a second defined threshold (as noted in previous claim limitation analysis, in paragraph 0044, Rowe teaches the classifying of record pairs “whose overall similarity score meets or exceeds a predetermined match threshold are deemed to be matches, and the match outcome 210a may be an indication of the match.” Later in paragraph 0069, Rowe specifies that a “rule learner 165 assigns data record pairs 202; of the training data to a matched dataset or a non-matched dataset,” this matched dataset being equivalent to the record pair set detailed by the applicant).
	combining, by the one or more computer processors, the first record pair with each of the no-match, clerical, and match record sets (in paragraph 0069 and FIG. 5A, Rowe details assembling multiple data record pairs 202ij into an “attribute matrix” consisting of attribute match outcomes and “aggregated scores” for comparison. This matrix includes pairs determined to be an “identical match,” equivalent to matches, as well as “no match,” equivalent to a no match set. Furthermore, this matrix includes pairs determined to be a “partial match” between these two categories, understood to be equivalent to a clerical match set.
	. . . the second no-match, clerical and match, record sets . . . (in paragraph 0069 and FIG. 5A, Rowe details assembling multiple data record pairs 202ij into an “attribute matrix” consisting of attribute match outcomes and “aggregated scores” for comparison. This matrix includes pairs determined to be an “identical match,” equivalent to matches, as well as “no match,” equivalent to a no match set. Furthermore, this matrix includes pairs determined to be a “partial match” between these two categories, understood to be equivalent to a clerical match set).
	Examiner notes that a clerical set is interpreted to be a set of record pairs with scores falling in between match and non match thresholds. 
	and providing, via a graphical user interface, by the one or more computer processors, . . . attribute compare method scores contributing to the attribute compare method score falling below the defined threshold to a user (in paragraph 0052, Rowe teaches a user interface that can be used to “display one or match comparison results 216,” and that these “results (e.g., the match outcome 210 and the justification 214 for the outcome) can be viewed by the requestor (e.g., an administrative user 218/administrator, an automated review/verification system).” These match results viewable through a user interface are functionally equivalent to a record pair set provided to a user. An embodiment of this interface is shown in FIG. 2E. Scores for each record pair comparison are displayed along with a justification for a match or non match).
	However, based on paragraph 0030 of applicant’s specification, a clerical set could be interpreted to “includes comparisons that require a review of a data steward.” In this interpretation, Rowe does not disclose a clerical set provided to a data steward for review. 
However, in the same field of endeavor, Kabra discloses a clerical set (in paragraph 0020, Kabra details a three-category system equivalent to the applicant’s, detailing the placing of a records into a “duplicate” (match), “clerical” (clerical set), or “unique” (no-match set) based on two thresholds: “The data-deduplication algorithm can classify records into predetermined categories such as “duplicate”, “unique” and “clerical”. If a match-value, or match-score, for a record is below a first threshold value, for example, then the record can be categorized as unique. If that match-value, however, is above some second threshold, then that record can be classified as a duplicate. Any record with a match-score or match-value between those two thresholds can be classified as “clerical” and presented to a data steward.” In paragraph 0030, Kabra specifies that a “classifier system” is used to classify records and “results in a plurality of records 222 being classified as “clerical”. These records 222 can be stored by the system 216.” This plurality of records classified as clerical is equivalent to the clerical set detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches) and Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories) and arrived at a system to compare record pairs and categorize them as matches, non-matches, or clerical sets intended for review by a data steward. One of ordinary skill in data management systems would be motivated to make such a combination to enable “probabilistic matching to automatically detect duplicate records using a computers and other processing devices” (Kabra paragraph 0002).
	However, Rowe in view of Kabra does not teach identifying, by the one or more computer processors, anomalous record pairs of the . . . record sets according to an unsupervised learning algorithm; and providing, via a graphical user interface, by the one or more computer processors, the anomalous record . . . to a user. Rowe details a grouping of record pair sets equivalent to match, no-match, and clerical sets, but does not specify determining anomalous record pairs from this combination set.
	However, in the same field of endeavor, Schierz teaches identifying, by the one or more computer processors, anomalous record pairs of the . . . record sets according to an unsupervised learning algorithm (in paragraph 0015, Schierz discloses a “plurality of data samples” that include “one or more first data samples” and “one or more second data samples” each containing a different feature, where each data sample “is associated with respective values for a set of features.” These “data samples” are considered to be equivalent to a record pair detailed by the applicant, with the “first data samples” corresponding to a first record in a record pair, and the “second data samples” corresponding to a second record in a record pair. These first and second data samples are considered to be pairs as they are grouped in the same “plurality of data samples.” Furthermore, the “plurality of data samples” in this example is considered equivalent to record sets as detailed by the applicant. In paragraph 0026, Schierz further teaches “identifying the set of anomalous data samples can comprise determining, by an unsupervised anomaly detection process, for each of the plurality of data samples, a respective anomaly score.” In this way, Schierz discloses the calculation of anomaly score and thus the identification of an anomalous data sample. In paragraph0 0005, Schierz clarifies that this process is “known as ‘unsupervised learning’”).
	and providing, via a graphical user interface, by the one or more computer processors, the  anomalous record . . . to a user (Furthermore, in paragraph 00271 and FIG 15J, Schierz teaches a system that “displays a scrollable table that shows the transactions ranked by anomaly score, which can help users investigate the data corresponding to any transactions of interest.” Schierz details in paragraph 00178 that these “transactions” are simply a numerical feature of “each data sample.” This display of anomaly scores with their corresponding “transactions” and thus corresponding “data samples,” is equivalent to providing a list of outlier records to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories), and Schierz (directed to a system of identifying, categorizing, and displaying anomalous data) and arrived at a system to compare record pairs and categorize them as matches, non-matches, or outliers, and output them to the user as such. One of ordinary skill in data management systems would be motivated to make such a combination to “enable accurate and efficient detection of anomalous data samples” (Schierz paragraph 0010) as well as determine “why the particular data samples were identified as anomalous so that system improvements can be implemented” (Schierz paragraph 0008).

	Claims 8 and 15 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1. Schierz further teaches further comprising: identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs using an isolation forest algorithm (in paragraph 0015, Schierz discloses a “plurality of data samples” that include “one or more first data samples” and “one or more second data samples” each containing a different feature, where each data sample “is associated with respective values for a set of features.” These “data samples” are considered to be equivalent to a record pair detailed by the applicant, with the “first data samples” corresponding to a first record in a record pair, and the “second data samples” corresponding to a second record in a record pair. These first and second data samples are considered to be pairs as they are grouped in the same “plurality of data samples.” In paragraph 0026, Schierz further teaches “identifying the set of anomalous data samples can comprise determining, by an unsupervised anomaly detection process, for each of the plurality of data samples, a respective anomaly score.” In this way, Schierz discloses the calculation of anomaly score and thus the identification of an anomalous data sample. In paragraph 0025, Schierz describes that an embodiment of an “anomaly selection process can consist of an isolation forest process”).
adding, by the one or more computer processors, the anomalous record pair to an outlier set; and providing, via a graphical user interface, by the one or more computer processors, the outlier set and associated attribute compare method scores to the user. (in paragraph 0029, Schierz details “generating a labeled data set, and applying a supervised anomaly detection model to the labeled data set to identify the set of anomalous data samples.” This “set of anomalous data samples” is equivalent to the outlier set detailed by the applicant. Furthermore, in paragraph 00271 and FIG 15J, Schierz teaches a system that “displays a scrollable table that shows the transactions ranked by anomaly score, which can help users investigate the data corresponding to any transactions of interest.” Schierz details in paragraph 00178 that these “transactions” are simply a numerical feature of “each data sample.” This display of anomaly scores with their corresponding “transactions” and thus corresponding “data samples,” is equivalent to providing a list of outlier records to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories), and Schierz (directed to a system of identifying, categorizing, and displaying anomalous data) and arrived at a system to compare record pairs and categorize them as matches, non-matches, or outliers, and output them to the user as such. One of ordinary skill in data management systems would be motivated to make such a combination to “enable accurate and efficient detection of anomalous data samples” (Schierz paragraph 0010) as well as determine “why the particular data samples were identified as anomalous so that system improvements can be implemented” (Schierz paragraph 0008).

Claims 9 and 16 are similarly rejected. Refer to claim 2 for analysis.

	Regarding claim 4, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1, further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score above an autolink threshold to a match set (as noted in previous claim limitation analysis, in paragraph 0044, Rowe teaches the classifying of record pairs “whose overall similarity score meets or exceeds a predetermined match threshold are deemed to be matches, and the match outcome 210a may be an indication of the match.” This “predetermined match threshold” is considered to be functionally equivalent to the “autolink threshold” detailed by the applicant, in that if a record pair compare score is above either, the record pair is considered a match. Later in paragraph 0069, Rowe specifies that a “rule learner 165 assigns data record pairs 202; of the training data to a matched dataset or a non-matched dataset,” this matched dataset being equivalent to the match set detailed by the applicant).

	Claims 11 and 18 are similarly rejected. Refer to claim 4 for analysis.

Regarding claim 5, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1. Kabra further discloses further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score above a clerical threshold and below an autolink threshold to a clerical set (in paragraph 0020, Kabra details a three-category system equivalent to the applicant’s, detailing the placing of a records into a “duplicate” (match), “clerical” (clerical set), or “unique” (no-match set) based on two thresholds: “The data-deduplication algorithm can classify records into predetermined categories such as “duplicate”, “unique” and “clerical”. If a match-value, or match-score, for a record is below a first threshold value, for example, then the record can be categorized as unique. If that match-value, however, is above some second threshold, then that record can be classified as a duplicate. Any record with a match-score or match-value between those two thresholds can be classified as “clerical” and presented to a data steward.” In paragraph 0030, Kabra specifies that a “classifier system” is used to classify records and “results in a plurality of records 222 being classified as “clerical”. These records 222 can be stored by the system 216.” This plurality of records classified as clerical is equivalent to the clerical set detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Schierz (directed to a system of identifying, categorizing, and displaying anomalous data), and Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories) and arrived at a system to compare record pairs and categorize them as matches, non-matches, or clerical sets intended for review by a data steward. One of ordinary skill in data management systems would be motivated to make such a combination to enable “probabilistic matching to automatically detect duplicate records using a computers and other processing devices” (Kabra paragraph 0002).

Claims 12 and 19 are similarly rejected. Refer to claim 5 for analysis.

	Regarding claim 6, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1, further comprising adding, by the one or more computer processors, a second record pair having an attribute compare score below a clerical threshold to the second no-match set (as stated in previous claim analysis, in paragraph 0044, Rowe teaches the classifying of record pairs “whose overall similarity score is below a non-match threshold” as “non-matches, and the match outcome 210a may be an indication of the non-match.” This “non-match threshold” is considered to be functionally equivalent to the clerical threshold detailed by the applicant, in that if a record pair compare score is below either, the record pair is considered a non-match.  Later in paragraph 0069, Rowe specifies that a “rule learner 165 assigns data record pairs 202; of the training data to a matched dataset or a non-matched dataset,” this non-matched dataset being equivalent to the no-match set detailed by the applicant).

	Claim 13 is similarly rejected. Refer to claim 6 for analysis.

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Kabra in view of Schierz and in further view of Manning et al. (U.S. Patent Publication No. 20170052958), hereinafter Manning.

Regarding claim 3, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1. However, Rowe in view of Kabra and in further view of Schierz does not teach further comprising: grouping, by the one or more computer processors, the at least one first record pair and the plurality of record pairs into clusters according to attribute comparison scores; adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set; and providing via a graphical user interface, by the one or more computer processors, the cluster set and associated attribute compare methods scores to the user.
However, in the same field of endeavor, Manning teaches further comprising grouping, by the one or more computer processors, the at least one first record pair and the plurality of record pairs into clusters according to attribute comparison scores (in paragraph 0027, Manning teaches the identifying of record pairs into a cluster according to a match score: “identify a first cluster of record pairs, wherein each pair in the first cluster has a record in common with at least one other pair in the first cluster, and wherein each pair in the first cluster has a respective match score above a first threshold. In paragraph 0029, Manning further teaches identifying a “second cluster of record pairs,” wherein each pair “has a respective score above a second threshold.” These first and second clusters are equivalent to grouping the first and second record pairs into clusters as detailed by the applicant. Later in paragraph 0152, Manning uses the term “grouping” to describe the creation of such clusters, in which he describes “grouping matching records into clusters by passing the results of filter 570 to a cluster generator.” In paragraph 0148 before, Manning identifies the “results of filter 570” as record pairs.) 
adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set (in paragraph 0152, Manning discloses how an “entity cluster generator 580 and location cluster generator 585 each generate clusters of records (or clusters of groups of records, as produced by a blocker, for example), where each cluster includes records that have some relationship with one another.” These “groups of records” include multiple records, and as noted above in claim analysis, can be “matching records” (also in paragraph 0152) equivalent to record pairs. In this way, Manning discloses the addition of multiple record pairs into a cluster set).
providing via a graphical user interface, by the one or more computer processors, the cluster set and associated attribute compare methods scores to the user (in paragraph 0158, Manning teaches how the “system may enable a user to identify (e.g., via a user interface) the differences between the sets of clusters. Identification of such differences may be useful, for example, for debugging or improving the cluster generation or other aspects of the system as described herein.” Enabling a user to identify differences between clusters through a user interface is considered equivalent to providing the cluster set to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories), Schierz (directed to a system of identifying, categorizing, and displaying anomalous data), and Manning (directed to a system of identifying, generating, and displaying clusters of record pairs) and arrived at a system to compare record pairs and categorize them as matches, non-matches, in addition to clusters, and display them to a user. One of ordinary skill in data management systems would be motivated to make such a combination to “enable efficient comparison of records” (Manning paragraph 0006) and to enable “more efficient interaction with, and presentation of, various types of electronic data” (Manning paragraph 0007).

Claims 10 and 17 are similarly rejected. Refer to claim 3 for analysis.

Regarding claim 7, as stated above, Rowe in view of Kabra and in further view of Schierz discloses the computer implemented method according to claim 1. 
Schierz further teaches further comprising: identifying, by the one or more computer processors, an anomalous record pair among the at least one first record pair and the plurality of record pairs (in paragraph 0015, Schierz discloses a “plurality of data samples” that include “one or more first data samples” and “one or more second data samples” each containing a different feature, where each data sample “is associated with respective values for a set of features.” These “data samples” are considered to be equivalent to a record pair detailed by the applicant, with the “first data samples” corresponding to a first record in a record pair, and the “second data samples” corresponding to a second record in a record pair. These first and second data samples are considered to be pairs as they are grouped in the same “plurality of data samples.” In paragraph 0026, Schierz further teaches “identifying the set of anomalous data samples can comprise determining, by an unsupervised anomaly detection process, for each of the plurality of data samples, a respective anomaly score.” In this way, Schierz discloses the calculation of anomaly score and thus the identification of an anomalous data sample).
adding, by the one or more computer processors, the anomalous record pair to an outlier set (in paragraph 0029, Schierz details “generating a labeled data set, and applying a supervised anomaly detection model to the labeled data set to identify the set of anomalous data samples.” This “set of anomalous data samples” is equivalent to the outlier set detailed by the applicant).
and providing via a graphical user interface, by the one or more computer processors, the outlier . . . set to the user (in paragraph 00271, Schierz teaches a system that “displays a scrollable table that shows the transactions ranked by anomaly score, which can help users investigate the data corresponding to any transactions of interest.” Schierz details in paragraph 00178 that these “transactions” are simply a numerical feature of “each data sample.” This display of anomaly scores with their corresponding “transactions” and thus corresponding “data samples,” is equivalent to providing a list of outlier records to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories), and Schierz (directed to a system of identifying, categorizing, and displaying anomalous data) and arrived at a system to compare record pairs and categorize them as matches, non-matches, or outliers, and output them to the user as such. One of ordinary skill in data management systems would be motivated to make such a combination to “enable accurate and efficient detection of anomalous data samples” (Schierz paragraph 0010) as well as determine “why the particular data samples were identified as anomalous so that system improvements can be implemented” (Schierz paragraph 0008).
However, Rowe in view of Kabra in view of Schierz does not teach grouping, by the one or more computer processors, the at least one first record pair and the at least one second record pair into clusters according to attribute comparison scores; adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set; and providing, by the one or more computer processors, the . . . cluster sets to the user.
However, in the same field of endeavor, Manning teaches grouping, by the one or more computer processors, the at least one first record pair and the at least one second record pair into clusters according to attribute comparison scores (in paragraph 0027, Manning teaches the identifying of record pairs into a cluster according to a match score: “identify a first cluster of record pairs, wherein each pair in the first cluster has a record in common with at least one other pair in the first cluster, and wherein each pair in the first cluster has a respective match score above a first threshold. In paragraph 0029, Manning further teaches identifying a “second cluster of record pairs,” wherein each pair “has a respective score above a second threshold.” These first and second clusters are equivalent to grouping the first and second record pairs into clusters as detailed by the applicant. Later in paragraph 0152, Manning uses the term “grouping” to describe the creation of such clusters, in which he describes “grouping matching records into clusters by passing the results of filter 570 to a cluster generator.” In paragraph 0148 before, Manning identifies the “results of filter 570” as record pairs.) 
adding, by the one or more computer processors, at least two record pairs from a cluster to a cluster set (in paragraph 0152, Manning discloses how an “entity cluster generator 580 and location cluster generator 585 each generate clusters of records (or clusters of groups of records, as produced by a blocker, for example), where each cluster includes records that have some relationship with one another.” These “groups of records” include multiple records, and as noted above in claim analysis, can be “matching records” (also in paragraph 0152) equivalent to record pairs. In this way, Manning discloses the addition of multiple record pairs into a cluster set).
and providing via a graphical user interface, by the one or more computer processors, the . . . cluster sets to the user (in paragraph 0158, Manning teaches how the “system may enable a user to identify (e.g., via a user interface) the differences between the sets of clusters. Identification of such differences may be useful, for example, for debugging or improving the cluster generation or other aspects of the system as described herein.” Enabling a user to identify differences between clusters through a user interface is considered equivalent to providing the cluster set to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rowe (directed to a record pair comparison system consisting of thresholds to determine matches and non-matches), Kabra (directed to a system of dividing records into clerical, unique, or duplicate categories), Schierz (directed to a system of identifying, categorizing, and displaying anomalous data), and Manning (directed to a system of identifying, generating, and displaying clusters of record pairs) and arrived at a system to compare record pairs and categorize them as matches, non-matches, in addition to clusters, and display them to a user. One of ordinary skill in data management systems would be motivated to make such a combination to “enable efficient comparison of records” (Manning paragraph 0006) and to enable “more efficient interaction with, and presentation of, various types of electronic data” (Manning paragraph 0007).

Claims 14 and 20 are similarly rejected. Refer to claim 7 for analysis.

Response to Arguments
Rejections under 35 U.S.C. 101
Applicant argues that the “one or more processors” are not merely generic computer components and that programming a computer to perform the claimed method steps transforms that computer from a generic computer to a special purpose computer adapted to perform the method constituting a fundamental improvement in the operation of that computer. The Examiner respectfully disagrees. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.   See MPEP 2106.05(a). Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: … v. Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).

Applicant argues that the claims are integrated into a practical application because they provide a user with information necessary to establish confidence in an entity matching system. The Examiner respectfully disagrees.  Applicant must specifically be able to show improvement in the functionality of the computer itself.  There must also be limitations in the claim that disclose a technological solution to the identified problem.  Providing a user with information necessary to establish confidence in an entity matching system does not represent such a technical solution that would amount to an inventive concept.  Here, the claimed improvement is identifying and providing anomalous record pairs and associated scores.  However, the claim merely uses the computer as a tool to process the information (“… the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools” see: Electric Power Group).

Applicant argues that the claims include limitations beyond the capabilities of the human mind as no known human mind provides a graphical user interface enabling the provision of anomalous record pairs and associated attribute compare scores, to a user.  The Examiner respectfully disagrees.  The courts have determined that providing a graphical user interface is insignificant extra-solution activity at step 2A, prong two (see MPEP 2106.05(g)(3)), “necessary data gathering and outputting.” The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  That is, providing a graphical user interface does not impose meaningful limits to the process of identifying anomalous record pairs and do not amount to claiming significantly more than the recited judicial exception.

Rejections under 35 U.S.C. 103
Applicant argues that Rowe fails to teach the addition of a first record pair to each of the no-match, clerical, and match record sets because Rowe only discusses assigning training data to a matched dataset or a non-matched dataset, however, Applicant has failed to point out which limitation this is required by.   Rowe teaches “adding, by the one or more computer processors, a plurality of record pairs to either a second no-match, clerical, or match, record pair set” by classifying record pairs of the training data to a matched dataset or a non-matched dataset (pa 0069).  The claim limitation requires at least one of the “no-match, clerical, or match, record pair set” because of the “either” and “or” language.
Applicant could be referring to “combining, by the one or more computer processors, the first record pair with each of the no-match, clerical, and match record sets”.  The specification fails to provide support for such language.  The specification states in pa 0037, “In an embodiment, the method combines the first record pairs added to the no-match set with the bucketed record pairs classified as no-match, clerical, or match sets. The method evaluates the combined set of record pairs to identify anomalies.”  This states that the “first record pairs” is combined with the bucketed record pairs that are classified.  This fails to disclose the combination of the first record pair with each of the no-match, clerical, and match record sets.  For purposes of examination, this is interpreted as combining the first record pair with the record pairs classified in each of the no-match, clerical, and match record sets.  Rowe discusses assembling multiple data record pairs 202ij into an “attribute matrix” (pa 0069 & Fig. 5a).  This provides combining the first record pair with bucketed record pairs.  Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571)272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169